        Case 6:20-cv-00113-ADA Document 40 Filed 02/12/21 Page 1 of 17




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


RAYMOND E. LUMSDEN,                        §
TDCJ No. 02109472,                         §
                                           §
v.                                         §          W-20-CV-113-ADA
                                           §
                                           §
LORIE DAVIS, et al.                        §



                                        ORDER

      Before the Court are Plaintiff Raymond E. Lumsden’s complaints filed pursuant to

42 U.S.C. § 1983 (ECF No. 1)1; the Motions for Summary Judgment (ECF Nos. 10, 23)

filed by Defendants Davis, Correll, Akwitti, Blakely, Clayton, Martinez, Smith, and

Cockerham;2 Plaintiff’s Responses in Opposition (ECF Nos. 26-27); Plaintiff’s Motions for

Summary Judgment (ECF Nos. 33-34); Defendants’ Response in Opposition (ECF No. 36);

and Defendants’ Second Motion for Protective Order (ECF No. 37). Lumsden is proceeding

pro se and in forma pauperis. (ECF No. 5.) Upon careful consideration of the parties’

motions, the Court grants Defendants’ Motion for Summary Judgment, denies Lumsden’s

Motion for Summary Judgment, and dismisses as moot Defendants’ Second Motion for

Protective Order.




1 The Court consolidated the instant complaint with the complaint Lumsden filed in case
number W-20-cv-138-ADA. (ECF No. 12.) The Court will use “(No. 20-cv-138 ECF No. 1)”
when citing to the consolidated complaint.
2 Defendant Jane Cockerham’s name is misspelled in Plaintiff’s complaint (“Cockerman”)

and is changed to reflect the correct spelling. (ECF No. 23 at 1.)


                                           1
        Case 6:20-cv-00113-ADA Document 40 Filed 02/12/21 Page 2 of 17




                                  I. Statement of the Case

       Lumsden is in custody at the Hughes Unit of the Texas Department of Criminal

Justice-Correctional Institutions Division (TDCJ-CID). Lumsden alleges that, after he

complained that his winter coat was too small in October 2019, he was retaliated against

by being falsely accused of winking at a correctional officer and then wrongly convicted

of this offense. Lumsden’s punishment consisted of a reduction in custodial status, a

change in housing, and the temporary loss of telephone, recreation, and commissary

privileges. Lumsden alleges that despite his conviction being reversed and removed from

his record, he remains in disciplinary housing. He alleges defendants then violated TDCJ

policy by re-issuing and re-hearing the winking disciplinary case where he was once again

found guilty. He claims this was done in retaliation for his grievances and the filing of the

instant civil rights complaint.

       He further alleges that, in January 2020, he was found guilty in a different

disciplinary matter, despite presenting evidence of his innocence, and that this conviction

was also in retaliation for the reversal of the winking case. Finally, he alleges defendants

have violated his Eighth Amendment rights by keeping him in housing that is loud, violent,

filthy, and restrictive and by failing to supply him with a suitable mattress.

       Lumsden claims the defendants conspired to retaliate and retaliated against him

in violation of the First Amendment; they denied him due process in his disciplinary

hearing in violation of the Fourteenth Amendment; his confinement in segregated housing

violates the Fourteenth Amendment; and defendants have been deliberately indifferent

to his medical needs in violation of the Eighth Amendment. Lumsden names the following




                                             2
        Case 6:20-cv-00113-ADA Document 40 Filed 02/12/21 Page 3 of 17




defendants in both their official and individual capacities: Lorie Davis, TDCJ Director;

Adrian Correll, TDCJ Regional Director; Nick Clayton, Hughes Unit Assistant Warden;

Chimdi Akwitti, Hughes Unit Assistant Warden; Captain Shannon S. Blakely; Captain

Annette A. Martinez; Major Beau Smith; and Jane Cockerham. He seeks declaratory and

injunctive relief and damages. (ECF No. 1.)

       After Defendants filed a Motion to Dismiss (ECF No. 10), the Court consolidated

this case with Cause No. 6:20-cv-00138-ADA and converted Defendants’ motion to

dismiss into a motion for summary judgment (ECF Nos. 12-13). Defendants thereafter

filed supplemental briefing in support of their summary judgment motion, arguing they

are entitled to Eleventh Amendment and qualified immunity. (ECF No. 23.) Lumsden filed

a response in opposition (ECF Nos. 26-27), along with a summary judgment motion on

his due process claim (ECF Nos. 33-35). Defendants filed a response in opposition to

which Lumsden replied (ECF Nos. 36, 38). Finally, Defendants have filed a second motion

for protective order, arguing that Lumsden’s second request for admissions is largely

duplicative of his first request, exceeds the maximum number of requests permitted by

this Court’s local rules, and is not related to qualified immunity. (ECF No. 37.) In response,

Lumsden argues he is not harassing defendants who, he claims, are hiding something by

not complying with his discovery requests. (ECF No. 39.)

                                 II. Factual Background

       On October 10, 2019, Lumsden was issued a size 2XL winter coat, which was too

small. He requested a size 5XL coat but his request was denied and he was told to “lose




                                              3
        Case 6:20-cv-00113-ADA Document 40 Filed 02/12/21 Page 4 of 17




some weight.” 3 (ECF No. 1 at 3.) He immediately phoned his family about the issue, and

a family member called Defendant Clayton that same day. Clayton attested that, after

receiving the phone call from Lumsden’s family member, he called Defendant Blakely, the

Hughes Unit laundry manager, and asked her to see if Lumsden needed a larger coat.

(ECF No. 23-1 at 2-3.) Blakely attested that she did not originally assign Lumsden the

2XL jacket and she could see it was too small and issued him a 5XL jacket. Blakely further

attested that Lumsden thanked her for the new coat and then winked at her as he was

leaving. To Blakely, Lumsden’s behavior constituted attempting to establish a relationship

with staff, a Level 2 offense, and she immediately told Lumsden he would receive a

disciplinary case for it. (ECF No. 23-2 at 3.) Later that day Blakely filed the offense report

(ECF No. 23-5 at 7), and also told Clayton about it (ECF No. 23-1 at 3).

       Contrary to Blakely’s account, Lumsden alleges he never winked at Blakely, and

that she verbally assaulted him by saying “You big baby, having your mommy call and

complain” and “You messed with the old bull, now you’re going to get the horns.” (ECF

No. 1 at 3.) On October 11, 2019, Lumsden filed a grievance against Blakely, restating

the above allegations and claiming she had retaliated against him because his family

complained about the jacket to Clayton. The grievance was denied. (ECF No. 23-8 at 3-




3 Lumsden’s complaints were both verified under penalty of perjury and thus constitute
competent summary judgment evidence. See Lodge Music Hall, Inc. v. Waco Wrangler
Club, Inc., 831 F.2d 77, 80 (5th Cir. 1987) (verified pleadings are competent summary
judgment evidence when they are based on personal knowledge, set forth facts that
would otherwise be admissible, and show affiant is competent to testify); see also
Hernandez v. Velasquez, 522 F.3d 556, 561 (5th Cir. 2008) (same).

                                              4
        Case 6:20-cv-00113-ADA Document 40 Filed 02/12/21 Page 5 of 17




4.) Blakely attested that her decision to issue Lumsden a disciplinary case was not

motivated by any of his grievances or lawsuits. (ECF No. 23-2 at 3.)

       On October 16, Lumsden received formal notice of Blakely’s offense report; he

pleaded not guilty. (ECF No. 23-5 at 8.) A hearing was held on October 21 and the hearing

officer was Defendant Martinez. Lumsden alleges he did not have counsel during the

hearing and that Martinez told him to “keep his mouth shut . . . unless instructed to

speak.” (ECF No. 1 at 4.) Martinez found Lumsden guilty and restricted him to 40 days

without commissary, telephone, or recreation privileges and reduced his custody level

from S3 to S4. (ECF No. 23-5 at 11.)

       That same day, Lumsden filed a grievance about the disciplinary hearing, arguing

he was found guilty without any evidence. (ECF No. 23-5 at 4.) Lumsden alleges he was

brought before the Unit Classification Committee (UCC) on October 25, 2019, where

Defendant Smith assigned him to G4 classification despite the computer recommending

G3. (ECF No. 1 at 4.) However, documents submitted by Defendants, and not refuted by

Lumsden, show the computer recommendation was G4. (ECF No. 23-7 at 4.) On October

30, 2019, Defendant Cockerham responded to a complaint Lumsden’s family had

submitted to TDCJ about the winking case stating “[b]ased on our review of

documentation, the case was justified, and no reason was found for a reversal of the

original decision.” (ECF No. 1-2 at 2.)

       On December 18, 2019, Defendant Akwitti notified Lumsden his disciplinary case

had been reviewed and, due to procedural errors, it would be overturned and removed

from his record. (ECF No. 23-5 at 4.) Lumsden’s conviction was overturned because the




                                           5
        Case 6:20-cv-00113-ADA Document 40 Filed 02/12/21 Page 6 of 17




supervisor who approved Blakely’s initial offense was lower ranking than her. (Id. at 6.)

The Unit was given the option of rehearing the case. (Id. at 19.)

       Lumsden alleges that, despite his conviction being overturned in December 2019,

he remained at a G4 custodial status when he filed the instant complaint February 2020.

The Chief of Classification at the Hughes Unit, Leslie Harman, attested that when an

offender has a disciplinary case overturned for which part of their punishment was a loss

of custody, the offender must appear before the UCC to determine if his custody should

be restored; until then, the offender remains at his punishment custody level. Ms. Harman

further attested that, on January 24, 2020, she received an email indicating an intent to

overturn Lumsden’s disciplinary case and received confirmation on February 6, 2020 that

his case had been officially overturned. (ECF No. 23-4 at 4.)

       Lumsden appeared before the UCC on February 10 and was formally notified that

his original case had been overturned. Lumsden alleges Clayton told him “since I can’t

have a rehearing on this case due to time expiration, I will just issue you a brand new

case so I can lock you back up. I’ll bury your a-- under 8 building.” (No. 20-cv-138 ECF

No. 1 at 2.) The winking case was then re-heard on February 14, 2020 with Martinez as

the hearing officer, and Lumsden was again found guilty. He states that, after Martinez

found him guilty, she said “this is what happens when you file lawsuits and buck the

system.” (Id.)

       Defendant Martinez attested it was common practice to re-hear cases overturned

due to procedural issues and it would be unusual for such a case not to be re-issued or

re-heard. She further stated that her decision to re-issue the case was based on the Unit’s




                                            6
        Case 6:20-cv-00113-ADA Document 40 Filed 02/12/21 Page 7 of 17




common practice and not based on Lumsden’s grievances, lawsuits, or other complaints.

(ECF No. 23-3 at 3-4.) Defendant Clayton also attested that rehearing an overturned case

was common practice, and that the decision to re-hear Lumsden’s case was not motivated

by any of his grievances or lawsuits. (ECF No. 23-1 at 3-4.)

       During the pendency of Lumsden’s winking case, another offense report was filed

against him on January 13, 2020, this time for being “out of place.” The report states

Lumsden was at the medical nursing station to receive breathing treatments, but that his

medical pass had been altered and he was not authorized to be there. (ECF No. 23-6 at

4.) After reviewing his chart, the nurse in charge stated that his original pass for breathing

treatments was written for January 5-12, and that the pass Lumsden presented appeared

to have altered the “12” to “22.” (Id. at 5.).

       Lumsden was notified of the offense on January 15, 2020; he pleaded not guilty

and claimed a sergeant in his building had given him permission to go to medical. (Id. at

3.) Two sergeants stated they gave Lumsden permission to go to medical. (Id. at 11-12.)

Defendant Martinez was the hearing officer. (Id. at 8.) In her affidavit, Martinez

acknowledged that two officers had given Lumsden permission to receive his breathing

treatments but noted that it was medical who authorized offenders to be in their building.

However, Lumsden’s medical pass had expired, which was why she found him guilty of

being out of place. Martinez also attested that the decision to find Lumsden guilty was

not motivated by his grievances, lawsuits, or other complaints. (ECF No. 23-3 at 4.)

       Finally, Lumsden alleges he has a bad mattress, but when he asked Blakely for a

new one, she said “I don’t help whiners and complainers. Live with it.” (ECF No. 1 at 5.)




                                              7
          Case 6:20-cv-00113-ADA Document 40 Filed 02/12/21 Page 8 of 17




He filed two grievances complaining about the mattress in September and October 2019,

as well as a special medical request he filed on November 17, 2019, wherein he states

he has a fused spine, is 260 lbs., and needs a supportive mattress. (ECF No. 1-5 at 2.)

                              III. Discussion & Analysis

                                   Summary Judgment

         On a motion for summary judgment, a court will render judgment if the evidence

shows there is no genuine issue of material fact and that the moving party is entitled to

judgment as a matter of law. See Eason v. Thaler, 73 F.3d 1322, 1325 (5th Cir. 1996);

Int’l Shortstop, Inc. v. Rally’s Inc., 939 F.2d 1257, 1263 (5th Cir. 1991). When a motion

for summary judgment is made and supported, an adverse party may not rest upon

allegations or denials but must set forth specific facts showing there is a genuine issue

for trial. Ray v. Tandem Computers, Inc., 63 F.3d 429, 433 (5th Cir. 1995); FED. R. CIV.

P. 56.

         Both movants and non-movants bear burdens of proof in the summary judgment

process. Celotex Corp. v. Catrett, 477 U.S. 317 (1986). The movant with the burden of

proof at trial must establish every essential element of its claim or affirmative defense.

Id. at 322. The moving party without the burden of proof need only point to the absence

of evidence on an essential element of the non-movant’s claims or affirmative defenses.

Id. at 323-24. At that point, the burden shifts to the non-moving party to “go beyond the

pleadings and by [his] own affidavits, or by the ‘depositions, answers to interrogatories,

and admissions on file,’ designate ‘specific facts showing that there is a genuine issue for

trial.’” Id. at 324. The non-moving party cannot rely on general allegations but must




                                             8
        Case 6:20-cv-00113-ADA Document 40 Filed 02/12/21 Page 9 of 17




produce “specific facts” showing a genuine issue for trial. Tubacex v. M/V Risan, 45 F.3d

951, 954 (5th Cir. 1995).

       In deciding whether to grant summary judgment, the Court should view the

evidence in the light most favorable to the party opposing summary judgment and indulge

all reasonable inferences in favor of that party. See James v. Sadler, 909 F.2d 834, 837

(5th Cir. 1990). The Fifth Circuit has concluded “[t]he standard of review is not merely

whether there is a sufficient factual dispute to permit the case to go forward, but whether

a rational trier of fact could find for the non-moving party based upon the evidence before

the court.” See id. (citing Matsushita Electric Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986)).

                                    Qualified Immunity

       “A qualified immunity defense alters the usual summary judgment burden of

proof.” Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010). A government official

performing a discretionary function is shielded from liability for civil damages so long as

his actions do not violate a clearly established right of which a reasonable person would

have known. See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “Once an official pleads

the defense, the burden then shifts to the plaintiff, who must rebut the defense by

establishing a genuine fact issue as to whether the official’s allegedly wrongful conduct

violated clearly established law.” Brown, 623 F.3d at 253. The plaintiff must therefore

present evidence sufficient to create a genuine dispute of material fact as to whether (1)

the official’s conduct violated a constitutional right of the plaintiff, and (2) the

constitutional right was clearly established so that a reasonable official in the defendant’s




                                             9
        Case 6:20-cv-00113-ADA Document 40 Filed 02/12/21 Page 10 of 17




situation would have understood that his conduct violated that right. See id.; Pearson v.

Callahan, 555 U.S. 223, 232 (2009). For the right to be clearly established, the plaintiff

must show that defendants had ‘“fair warning” that their specific actions were

unconstitutional. See Hope v. Pelzer, 536 U.S. 730, 739-40 (2002); see also Ashcroft v.

al-Kidd, 563 U.S. 731, 741-42 (2011) (relevant right is not defined at high level of

generality; rather, “existing precedent must have placed the statutory or constitutional

question beyond debate”).

       In considering a qualified immunity defense, the Court must view the evidence in

the light most favorable to the non-movant and draw all inferences in the non-movant’s

favor, see Rosado v. Deters, 5 F.3d 119, 122-23 (5th Cir. 1993), and cannot make

credibility determinations or weigh the evidence, see Reeves v. Sanderson Plumbing

Prods., Inc., 530 U.S. 133, 150 (2000).

                              Eleventh Amendment Immunity

       Pursuant to the Eleventh Amendment, federal courts are without jurisdiction over

suits against a state unless that state has waived its sovereign immunity or Congress has

clearly abrogated it. Moore v. La. Bd. of Elementary and Secondary Educ., 743 F.3d 959,

963 (5th Cir. 2014). A federal court may, however, “enjoin a state official in his official

capacity from taking future actions in furtherance of a state law that offends federal law

or the federal Constitution.” Moore, 743 F.3d at 963 (citing Idaho v. Coeur d’Alene Tribe

of Idaho, 521 U.S. 261, 269 (1997)). A suit against a state official in their official capacity

is no different than a suit against the state itself. Green v. State Bar of Tex., 27 F.3d

1083, 1087 (5th Cir. 1994). A state’s sovereign immunity under the Eleventh Amendment




                                              10
        Case 6:20-cv-00113-ADA Document 40 Filed 02/12/21 Page 11 of 17




may not be evaded by suing state agencies or state employees in their official capacity

because such a claim is essentially against the state itself. Id. Accordingly, Defendants

are entitled to Eleventh Amendment immunity on Lumsden’s claims against them in their

official capacities for monetary relief.

                                     Claim 1: Retaliation

       “Under the First Amendment, a prison official may not harass or retaliate against

an inmate ‘for exercising the right of access to the courts, or for complaining to a

supervisor about a guard’s misconduct.’” DeMarco v. Davis, 914 F.3d 383, 388 (5th Cir.

2019). The elements of a retaliation claim are “(1) a specific constitutional right; (2) the

defendant’s intent to retaliate against the prisoner for his or her exercise of that right;

(3) a retaliatory adverse act; and (4) causation.” Jones v. Greninger, 188 F.3d 322, 324-

25 (5th Cir. 1999). The plaintiff must establish that “but for the retaliatory motive the

complained of incident . . . would not have occurred.” Woods v. Smith, 60 F.3d 1161,

1166 (5th Cir. 1995). Mere conclusory statements that retaliation occurred are not

sufficient; rather, “the inmate must produce direct evidence of motivation or, . . . ‘allege

a chronology of events from which retaliation may plausibly be inferred.’” Id.

       Lumsden claims Blakely, Clayton, Akwitti, Martinez, and Davis retaliated against

him in violation of his First Amendment rights. Specifically, he alleges that, after his family

member called Clayton to complain about his winter coat, Blakely retaliated by filing the

winking disciplinary case against him and by failing to issue him a good mattress.

Lumsden claims Martinez only found him guilty for being “out of place” in retaliation for

the reversal of the winking case. Finally, he alleges that, after he filed grievances and




                                              11
       Case 6:20-cv-00113-ADA Document 40 Filed 02/12/21 Page 12 of 17




lawsuits, Akwitti retaliated by failing to remove Lumsden immediately from disciplinary

housing in December 2019; Davis retaliated by refusing to take immediate action; and

Clayton retaliated against him by re-issuing and re-hearing the winking disciplinary case

despite this being contrary to TDCJ policy. (ECF No. 1 at 6-7.)

       It is clearly established that a prison official “may not retaliate against or harass

an inmate for complaining through proper channels about a guard’s misconduct.” Morris

v. Powell, 449 F.3d 682, 684 (5th Cir. 2006). Lumsden, however, has failed to show that

any of these defendants violated his clearly established rights. Lumsden alleges that

Blakely filed the winking disciplinary case against him because his family had complained

to Clayton about his winter coat. Blakely, however, attested she was not the officer who

originally assigned Lumsden his 2XL coat, and that she could immediately see it was too

small for him. To the extent Lumsden is arguing Blakely retaliated against him because

he filed a grievance against her, this too is unsupported by the record: Blakely attested

she filed the disciplinary case because of Lumsden’s conduct and was not aware he had

filed any grievances or lawsuits against her at the time she wrote the disciplinary case.

Outside Lumsden’s allegations, there is no evidence in the record showing that Blakely

intended to retaliate against him by filing the winking disciplinary case. See Woods v.

Smith, 60 F.3d at 1166 (mere conclusory statements that retaliation occurred will not

withstand a summary judgment challenge).

       As to Defendants Martinez and Clayton, Lumsden alleges Martinez only found him

guilty for the out-of-place disciplinary case as retaliation for the reversal of his winking

case, and that Clayton re-issued the winking case in February 2020 in retaliation for his




                                            12
       Case 6:20-cv-00113-ADA Document 40 Filed 02/12/21 Page 13 of 17




grievances and lawsuits. However, Martinez attested she did not learn about the reversal

of Lumsden’s winking case until January 24, 2020, which was two days after she found

him guilty in his out-of-place disciplinary case. (ECF No. 23-3 at 3-4.) She further attested

that the decision to find him guilty in either of his disciplinary hearings was not motivated

by his grievances or lawsuits. Clayton also attested that the decision to re-hear Lumsden’s

winking case was a common practice and not motivated by any of his lawsuits or

grievances. Lumsden has presented no evidence to the contrary, and as noted above, his

conclusory allegations of retaliation are not sufficient to withstand summary judgment.

Woods, 60 F.3d at 1166.

       Lumsden further alleges that, in retaliation for filing lawsuits and grievances,

Akwitti refused to immediately move Lumsden out of disciplinary housing when Akwitti

received notice the winking case would be overturned, and Davis also failed to take

immediate action. Again, these allegations are conclusory and cannot withstand summary

judgment. Finally, to the extent Lumsden argues defendants retaliated against him by

threatening him or verbally harassing him, verbal harassment alone does not amount to

a constitutional violation. See Bender v. Brumley, 1 F.3d 271, 274 n.4 (5th Cir. 1993);

McFadden v. Lucas, 713 F.2d 143, 146 (5th Cir. 1983) (“[M]ere threatening language and

gestures of a custodial Defendant do not, even if true, amount to constitutional

violations”); see also Johnson v. Glick, 481 F.2d 1028, 1033 n.7 (2nd Cir. 1973) (the use

of words, no matter how violent, does not comprise a § 1983 violation). Accordingly,

defendants Blakely, Clayton, Martinez, Akwitti, and Davis are entitled to qualified

immunity on Lumsden’s retaliation claim.




                                             13
       Case 6:20-cv-00113-ADA Document 40 Filed 02/12/21 Page 14 of 17




                                   Claim 2: Due Process

       Lumsden alleges he was denied due process during the October 2019 hearing for

the winking case when he did not have counsel, Martinez told him to “keep his mouth

shut”; Martinez failed to acknowledge that there is no “winking” offense in TDCJ; and

Martinez sentenced him to the maximum sentence. He further alleges Defendant Smith

violated his due process rights by keeping him in G4 custody despite the computer

recommending G3 custody.

       “The Fourteenth Amendment’s Due Process Clause protects persons against

deprivations of life, liberty, or property; and those who seek to invoke its procedural

protection must first establish that one of these interests is at stake.” Wilkinson v. Austin,

545 U.S. 209, 221 (2005). Thus, to claim the protections of the Due Process Clause,

Lumsden must first identify a protectable liberty interest. In his motion for summary

judgment, he argues he has a liberty interest in not being transferred to disciplinary

housing. However, it is well-established that prisoners have no liberty interest in avoiding

transfers to more adverse conditions of confinement, see id., their custodial classification,

see Harper v. Showers, 174 F.3d 716, 719 (5th Cir. 1999), or a 30-day loss of commissary

privileges, see Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997). Without a liberty

interest at stake, Lumsden was not afforded the protections of the Due Process Clause

during his disciplinary hearings. Accordingly, Defendants Martinez and Smith are entitled

to qualified immunity on this claim.




                                             14
       Case 6:20-cv-00113-ADA Document 40 Filed 02/12/21 Page 15 of 17




                             Claim 3: Deliberate Indifference

       In his last claim, Lumsden argues Defendants Davis, Correll, Clayton, Akwitti,

Smith, and Cockerham were deliberately indifferent to his complaints of retaliation and

denial of due process. Specifically, he alleges Clayton, Akwitti, and Davis failed to act

when they learned Lumsden was being retaliated against; Davis has been deliberately

indifferent in her supervision of subordinates; Davis, Correll, Clayton, Akwitti, and

Cockerham were aware of the due process violations and did not to correct them; and all

defendants were aware that his disciplinary housing was restrictive and excessively loud,

but were deliberately indifferent to Lumsden’s headaches, sleep deprivation, and asthma

complications.

       Under the Eighth Amendment, prison officials have a duty to protect prisoners

from violence at the hands of other prisoners. Farmer v. Brennan, 511 U.S. 825, 833

(1994) (citations omitted); Longoria v. Texas, 473 F.3d 586, 592 (5th Cir. 2006). In order

to state a claim for failure to protect under § 1983, a plaintiff must demonstrate “he is

incarcerated under conditions posing a substantial risk of serious harm and that the prison

officials were deliberately indifferent to [the] inmate’s safety.” Longoria, 472 F.3d at 492

(citing Farmer, 511 U.S. at 834) (quotations omitted).

       Prisoners also have a right to medical care under the Eighth Amendment. In order

establish deliberate indifference regarding medical care, a plaintiff must show “that a

prison official ‘refused to treat him, ignored his complaints, intentionally treated him

incorrectly, or engaged in any similar conduct that would clearly evince a wanton

disregard for any serious medical needs.’” Easter v. Powell, 467 F.3d 459, 464 (5th Cir.




                                            15
       Case 6:20-cv-00113-ADA Document 40 Filed 02/12/21 Page 16 of 17




2006) (quoting Domino v. Tex. Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir.

2001)). Allegations of unsuccessful medical treatment, mere negligence, neglect, or

medical malpractice do not give rise to a § 1983 action. See Varnado v. Lynaugh, 920

F.2d 320, 321 (5th Cir. 1991) (per curiam).

       Deliberate indifference requires showing that (1) a prison official was aware of

facts from which they could infer a substantial risk of serious harm exists, and (2) they

drew the inference. See Williams v. Hampton, 797 F.3d 276, 281 (5th Cir. 2015) (en

banc). “‘Actions and decisions by officials that are merely inept, erroneous, ineffective, or

negligent do not amount to deliberate indifference.’” Alderson v. Concordia Parish Corr.

Facility, 848 F.3d 415, 420 (5th Cir. 2017) (quoting Alton v. Tex. A & M Univ., 168 F.3d

196, 201 (5th Cir. 1999)).

       Lumsden alleges defendants were deliberately indifferent to his complaints of

retaliation and denial of due process by officials at the Hughes Unit. The Court, however,

has already granted defendants qualified immunity on these claims, and defendants

cannot now be found to be deliberately indifferent to rights Lumsden failed to show were

clearly established. To the extent Lumsden is alleging defendants were deliberately

indifferent to his requests for a new mattress, the summary judgment evidence shows

the contrary, i.e. that Lumsden received a new mattress, just one that was not to his

liking. As such, he has not shown deliberate indifference to his serious medical needs.

Accordingly, the Court grants Defendants’ motion for summary judgment on this claim.




                                             16
       Case 6:20-cv-00113-ADA Document 40 Filed 02/12/21 Page 17 of 17




                                 IV. Conclusion

      It is therefore ORDERED that Defendants’ Motion for Summary Judgment (ECF

No. 10) is GRANTED, Plaintiff’s Motion for Summary Judgment (ECF No. 33) is DENIED,

Plaintiff’s complaint is DISMISSED WITH PREJUDICE, and Defendants’ Second Motion

for Protective Order (ECF No. 37) is DISMISSED AS MOOT.

      It is further ORDERED that all other pending motions are DISMISSED.

  SIGNED on February 12, 2021




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE




                                        17
